This cause was dismissed because of a failure to have shown in the transcript caption the opening and closing of the term of the court at which this cause was tried.
This defect has now been remedied, and the appeal is reinstated and we will proceed to consider this cause.
There are neither statement of facts nor bills of exceptions in the record.
There does appear in the record the order of the Commissioners' Court of Hill County of date February 12, 1903, putting into effect prohibition of the sale of intoxicating liquors in said county, but such order is not otherwise preceded by nor followed by any statement of any kind, neither as an introduced fact nor a fact complained of in a bill of exceptions. There is no objection shown to its introduction, nor even any showing as to whether same was introduced. We are not informed nor do we see why such order, standing alone, should be found in the record. *Page 442 
The order thus found in the transcript is the identical order that we have recently passed upon in the recent case of Arthur Taylor v. State, from Hill County, our No. 21924, opinion delivered February 11, 1942, (Page 354 of this volume) and in which last named case such order was held to be a valid order, and that same put into effect the law prohibiting the sale of intoxicating liquors in Hill County, Texas, in February, 1903.
By virtue of the authority of the above case of Taylor v. State, this judgment is affirmed.